                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                                                           No. 3:21-cr-12-BJB

 MARQUISE REYES (1)
 PHILLIP BARNES (2)

                                            * * * * *

                    MEMORANDUM OF CONFERENCE AND ORDER

       The parties held a telephonic status conference on May 28, 2021 before Judge Beaton. The

Court’s official reporter was Becky Boyd. The following counsel participated:

       For the United States: Alicia Gomez

       For the Defendant:     Donald Meier, for Marquise Reyes

                              Kevin Glogower for Phillip Barnes

       The Court and counsel discussed the procedural posture of the case. Based on the

discussion during the conference and the status of the proceedings, the Court ORDERS:

       (1)     Counsel will join a telephonic status conference on July 30, 2021 at 1:00 p.m.

Eastern. Counsel may connect by dialing 888-363-4734 and entering access code 4268238.

Should counsel need to reschedule this conference to avoid a conflict, please contact opposing

counsel and propose at least two mutually convenient alternative windows by contacting chambers

at Judge_Beaton_Chambers@kywd.uscourts.gov and copying all counsel.

       (2)     As authorized by 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv), the

parties agree and the Court finds the period between May 28, 2021 and July 30, 2021 should be

and is excluded from the time within which the trial must commence under the Speedy Trial Act.

The Court further finds that the ends of justice served by this delay outweigh the best interests of
the public and the Defendant in a more speedy trial, because failure to allow this extension would

deny counsel for the Defendant and United States the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. See § 3161(h)(7)(B)(iv); Zedner v.

United States, 547 U.S. 489 (2006). The Court does not grant this continuance “because of general

congestion of the court’s calendar, or lack of diligent preparation or failure to obtain available

witnesses on the part of the attorney for the Government.” § 3161(h)(7)(C).




                                                                                May 28, 2021



Copies to:     Counsel of record
               Probation Office

Court Time: 23 min
Court Reporter: Becky Boyd
